Citation Nr: 1707233	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-09 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral eye disability, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1947 to October 1967.

This appeal to the Board of Veterans Appeals (Board) is from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2016, the Veteran had a personal hearing with the undersigned VLJ.

In this decision, the Board is reopening the Veteran's claim for service connection of an eye disability, but must remand that claim for additional development.  The Board is granting service connection for hearing loss and vertigo, along with tinnitus, which is construed to be encompassed by the vertigo claim.  The Veteran's claim of entitlement to service connection for hypertension must also be remanded for additional development.  The issues of his eyes and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claim for service connection for an eye condition was last denied in March 1968.  He did not appeal that denial, and the claim is now final.  Since then, new and material evidence has been received sufficient to reopen the claim.

2.  The Veteran's hearing loss is related to his service.

3.  The Veteran's peripheral vestibular disorder causes vertigo and tinnitus, and is related to his service.


CONCLUSIONS OF LAW

1.  The claim for service connection for an eye condition is reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  The criteria are met for service connection for hearing loss, peripheral vestibular disorder, and tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening previously denied claims

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104(b), 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2016).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim to service connect an eye disability was last denied in a March 1968 decision because the evidence did not show that he had, at that time, a current disability of the eye or eyes.  He did not appeal this decision and it became final.

Since then, evidence shows that he has a current disability of the eyes, bilateral cataracts.  This is new and material evidence, and raises a reasonable possibility of substantiating the claim.  This claim is therefore reopened.  The Board is not addressing this claim on its merits at this time because additional development is required, as discussed in the REMAND section below.

Service connection

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).

Here, the record reflects the Veteran has bilateral hearing loss that is disabling for VA purposes.  He also has been diagnosed with peripheral vestibular disorder causing vertigo and tinnitus. 

The Veteran testified during his December 2016 hearing that he was exposed to traumatic noise (explosions) while stationed in Seoul, Korea.  He also reported that he began experiencing vertigo while in service, and was treated for it, which is confirmed by the record.  The record also shows that he had ear infections while in service.  The Board finds that in-service injuries are shown.

The remaining inquiry is whether his current diagnoses are related to service.  

The December 2011 and August 2012 VA examiners opined that hearing loss was not related to his service because his separation examination shows a normal audiological examination.

The December 2011 VA examiner further opined that his current vertigo was not related to the vertigo in service, which he indicated had resolved.  He opined that the Veteran's current problems with equilibrium were more likely related to poor postural reflexes, a mild polyneuropathy, a prior cerebrovascular accident, and poor accessory visual input due to diminished eyesight.  

In January 2014, opinions from two different private audiologists were received.
  
The January 9th opinion, by Dr. R.G., indicated that he had been able to review the record.  He noted that the Veteran was given high doses of an antibiotic during service, which caused symptoms consistent with aminoglycoside ototoxicity.  He reported that the Veteran's tinnitus, hearing loss, and vestibular symptoms are consistent with cochlear and vestibular ototoxicity, which were most likely caused by the antibiotic treatment in service.  

The January 13th opinion, by Dr. K.T., indicated she had also reviewed the STRs that showed that he had developed symptoms of ototoxicity from intravenous treatment of an antibiotic.  She opined that his hearing loss and vestibular disorder, which included symptoms of both vertigo and tinnitus, were more likely than not associated with the ototoxicity symptoms that he experienced while in service.  

The Board finds that the evidence is in relative equipoise.  Doubt is resolved in the Veteran's favor.  Accordingly, service connection is granted for bilateral hearing loss and for peripheral vestibular disorder causing vertigo.  

The Board is cognizant of VA's "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  As his vertigo has been found to be caused by a peripheral vestibular disorder, which is also causing tinnitus, the Board finds that tinnitus should be service-connected as well.  The evidence shows these symptoms of tinnitus are encompassed by the diagnosis, but tinnitus symptoms are not part of the rating criteria in Diagnostic Code 6204, which pertains to peripheral vestibular disorders.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Although the issue of tinnitus is not currently before the Board, it is clear that tinnitus should be service-connected, and the Board sees no real reason to delay that decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran); see also Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening the claim only to deny it without providing assistance would be a hollow, technical decision.  There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty."); see also Floyd v. Brown, 9 Vet. App. 88, 95 (1995) (where the BVA had purported to grant an extraschedular rating, the Court stated that a claim for an extraschedular rating must be sent by the BVA to those "officials who possess the delegated authority to assign such a rating in the first instance," but held that the BVA's failure to so refer to such officials constituted harmless error).
Accordingly, service connection is also granted for tinnitus.


ORDER

The claim of entitlement to service connection for a bilateral eye disability is reopened.

Service connection is granted for bilateral hearing loss, peripheral vestibular disorder, and bilateral tinnitus.


REMAND

The Veteran's claim for service connection for an eye disability requires additional development.  The December 2011 VA examiner provided a negative opinion regarding a relationship between current bilateral cataracts and his keratitis eye infection during service.  However, the STRs show that he had another eye disability during service, intermittent exotropia of the right eye, and suggest that this diagnosis preexisted his entry into service.  There is no discussion of exotropia, or whether it clearly preexisted service, or whether it is related to his current diagnosis.  On remand, an updated medical opinion must be obtained.

In regard to his hypertension claim, he has not been provided a VA examination.  He reported during his personal hearing that he was diagnosed with hypertension prior to separating from service.  Accordingly, a medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment he has received for his eyes and his hypertension, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any current eye disability is related to his service.

The examiner is asked whether the Veteran still has exotropia, which was shown in service (see, for example, the July 1957 Medical Examination).

The examiner is asked whether the Veteran entered service with exotropia, which is not noted on his December 1945 entrance examination, but noted elsewhere as existing since childhood.  Is there any evidence that would make this finding, that it preexisted service, clear and unmistakable or undebatable?  If yes, please cite the evidence.  If the exotropia preexisted service, the examiner is then asked whether the evidence clearly and unmistakably shows that the exotropia DID NOT undergo a permanent worsening beyond the normal progression of the disease?  If yes, please cite the evidence.

If no, the examiner is asked whether it is as likely as not (50 percent or greater probability) that his in-service exotropia caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) any of his current eye disabilities.  

The examiner is also asked to comment on whether the Veteran has residual scarring from his in-service keratitis (as noted on the April 1967 Medical Examination), and to provide a report on the symptoms caused by that, and whether it aggravated his cataracts or any other disability of the eye.

The examiner is asked to provide explanatory rationale for all rendered opinions.

3.  Schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that hypertension is related to his service.

The Veteran asserts that he was diagnosed with hypertension while in service, in or around 1963.  His STRs do not show that, but he also reports that he worked as a nurse during service and that he received some treatment that was not always documented.  

The examiner is asked to review the record and to provide an opinion on whether hypertension incepted while in service, or, if not, whether it was caused by an incident in service.  

The examiner is also asked to consider whether his service-connected disabilities (bilateral lower extremity radiculopathy, chronic lumbar strain, right shoulder degenerative changes, and traumatic brain injury) caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) hypertension.

All opinions are to be accompanied by explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


